Fourth Court of Appeals
                                        San Antonio, Texas
                                              August 31, 2022

                                            No. 04-22-00552-CV

                                         IN RE Jasmine ELLIOT

                                     Original Mandamus Proceeding1

                                                   ORDER


    Sitting:         Luz Elena D. Chapa, Justice
                     Beth Watkins, Justice
                     Lori I. Valenzuela,
                     Justice

            On August 29, 2022, relator filed a petition for writ of mandamus and an emergency
    motion to stay. Relator’s mandamus petition and emergency motion violate Texas Rule of
    Appellate Procedure 9.9 in that the appendix to relator’s mandamus petition and the
    emergency motion include sensitive data, specifically the birth dates and names of people who
    were minors when the underlying suit was filed, and such data has not been redacted. See TEX.
    R. APP. P. 9.9. We therefore ORDER that relator’s mandamus petition and emergency motion
    to stay are STRICKEN. We further ORDER relator to file an amended mandamus petition
    and emergency motion to stay in compliance with Texas Rule of Appellate Procedure 9.9 on or
    before September 6, 2022.

               It is so ORDERED on August 30, 2022.

                                                                                   PER CURIAM




               ATTESTED TO: _____________________________
                            MICHAEL A. CRUZ, Clerk of Court


1
 This proceeding arises out of Cause No. 2022-CI-05165, styled In the Interest of K.J.E., A Child, pending in the
45th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.